PER CURIAM.
Miller Brewing Company appeals a final order of the circuit court which found that Miller, a Wisconsin brewer, was subject to the provisions of section 563.022, Florida Statutes (1987). Before briefing was completed, however, the parties filed a joint motion to vacate and remand, showing that the 1988 Florida Legislature has amended the statutory provisions here at issue so as to render this appeal moot. Accordingly, we grant the motion and reverse and remand to the trial court with directions to dismiss the complaint as moot, Fritz v. City of Hialeah, 411 So.2d 973 (Fla. 3d DCA 1982).
SMITH, C.J., and JOANOS and ZEHMER, JJ., concur.